On April 13, 1993, the defendant was sentenced to forty (40) years in the Montana State Penitentiary, for the crime of Count I: Sexual Intercourse Without Consent, a Felony. That the defendant is sentenced to ten (10) years in the Montana State Penitentiary, Deer Lodge, Montana, for the crime of Count II: Aggravated Kidnapping. That these sentences are to be served consecutively. That the defendant is declared ineligible for parole. That the defendant is declared a dangerous offender. That the defendant is given credit for time already served in the Cascade County Detention Center, a total of 227 days.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Rachael Clark, Legal Intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *69of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 17th day of August, 1995.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Rachael Clark, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.